Case 5:18-cv-06164-EJD Document 82 Filed 08/24/20 Page 1 of 2

Christopher Kane
crkane@gmail.com
August 17, 2020

Honorable Edward J Davila RE ;
United States District Court Northern District of California
San Jose Courthouse, Courtroom 4 — 5‘ Fioor

280 South 1* Street, San Jose, CA 95113 Ub 24 2020
Nonpaglix Us SX 800vg
Re: Case No, 5:18-CV-06164-EJD (VKD) BRN OsiRch eT COUR

Judge Davila:

jam writing to file an objection with the court regarding case number 5:18-CV-06164-EJD (VKD).
Upon review of the settlement details posted online at https://www.googleplusdatalitigation.com/
and the eMail received from Google dated August 4, 2020, it appears the sole purpose of the
settlement is to line the pockets of the plaintiff’s attorneys with as much as $2,075,000.
Conversely, the roughly 198 million Google Plus users are each proportionally entitled to damages
as little as 2.7 cents of the remaining settlement.

Damages per User: ($7,500,000 — ($7,500,000 * .25 + $200,000)} / 198,000,000 = .02739

Since when is it reasonable to file a lawsuit for damages in the amount of 2.7 cents? What does 2.7
cents in damage even look like and can it really be considered damage? This lawsuit is the epitome
of frivolous. Yet, IF there is evidence to show Google acted in bad faith or benefited financially or
otherwise from the “software bugs”, how does $7,500,000 or .00463% of Alphabet’s 2019 net
revenue serve as a deterrent? Again, damages to each user were calculated to be 2.7 cents,
Alphabet settles to .00463% of their 2019 net revenues, four (4) of the 190 million Google Plus
users receive $1,500 each for lending their names to the lawsuit, and the attorneys walk away with

as much as $2,075,000 or nearly 76 Million times more than the alleged damages. There is nothing
adequate, reasonable, or fair about this lawsuit or its settlement.

This lawsuit and proposed settlement is-an abhorrent abuse of the legal process and does not serve
to protect users or ensure greater accountability by the defendant. This lawsuit and settlement
merely encourages the Jackie Chiles’ of the world to engage in more frivolous lawsuits which
impede our legal system and cause further harm to those with legitimate grievances. This
settlement should be rejected, the lawsuit dismissed, and the plaintiff's attorneys admonished for
such an “outrageous, egregious, preposterous” abuse of our legal. system.

Respectfully, Le

hen _

Christopher Kane
crkane@gmail.com

 
Case 5:18-cv-06164-EJD Document 82 Filed 08/24/20 Page 2 of 2

 

peo Effect! Efgpey MoFE [Heel lt Uatleanghaheeddecseel ty fy fot SSnEset as

 

ETIS6 WD ‘@SOF ues 480U3S 7 YINOS OBZ
JOO]-| YIG — p WOOsINED “asNGyNe9 asof URS
PIUJOJIED JO PLISIG WAYWON UNOF JVs iC Sa1eIS HALUN

BARC f PAeMPy ajqesouoy

O0SC-TS8et
005 X08 Od
